ORDER OF REINSTATEMENT

                            Attorney Alex Ghibaudo was temporarily suspended in August
                2009, and has remained suspended since that time.  In December 2013,
                this court considered a disciplinary board hearing panel's recommendation
                that we approve Ghibaudo's conditional guilty plea agreement and,
                because the proposed suspension term had run, that we reinstate
                Ghibaudo at the practice of law, subject to conditions. We subsequently
                issued an order in which we approved Ghibaudo's conditional guilty plea
                and imposed a three-year suspension, retroactive to Ghibaudo's August
                2009 temporary suspension date.
                            In the same order, this court denied Ghibaudo reinstatement
                to the practice of law because he had not repaid in full the $13,463 debt he
                owed to the State Bar Client Security Fund. Based on Ghibaudo's failure
                to pay his debt to the Client Security Fund, we concluded that clear and
                convincing evidence did not support the panel's finding that Ghibaudo's
                reinstatement "[would] not be detrimental to the integrity and standing of

                the bar, to the administration of justice, or to the public interest." SCR
                116(2). We stated that we would not consider reinstatement until
                Ghibaudo had repaid all of the money owed to the Client Security Fund,
                and we denied reinstatement at that time.
                            In March 2014, Ghibaudo submitted a petition in which he
                stated that he had repaid the full amount owed to the Client Security
                Fund.' Pursuant to this court's order, the State Bar provided confirmation
                that Ghibaudo has repaid the Client Security Fund in full. The three-year
                suspension imposed by our previous order has expired. Accordingly, we
                approve the panel's recommendation and Ghibaudo is reinstated to the
                practice of law, subject to the following conditions. Ghibaudo shall serve a
                two-year probationary period from the date of this order, during which he
                shall not practice as a solo practitioner; he shall be mentored by a member
                of the State Bar's TIP mentoring program; he shall comply with all annual
                CLE requirements; he shall continue his psychological and psychiatric
                treatment, including taking prescribed medication; and he shall provide




                      1 Ghibaudo'spetition also asked this court to recall the remittitur
                that was issued on February 3, 2014. We recall the remittitur for the
                limited purpose of issuing the instant order. Ghibaudo's petition for
                rehearing/reconsideration, received on March 24, 2014, shall be returned
                unfiled.



SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 1.947A
                 Bar Counsel with a relapse-prevention plan approved by a licensed
                 healthcare professional upon the completion of the probationary period.
                             It is so ORDERED.




                                                                                  C.J.
                                                   Gibbons


                                                                                   J.



                                                                                   J.
                                                   Hardesty




                                                                                   J.
                                                    Douglas



                                                    Cherry



                                                    Saitta


                 cc: David A. Clark, Bar Counsel
                      Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Eric P. Roy
                      Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e